                                                                                    1

                                                                                    2

                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8
                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                    9
                                                                                                                    EASTERN DISTRICT OF CALIFORNIA
                                                                                   10
                                                                                      JOSEPH KIMBO, an individual; on behalf of               Case No. 2:19-CV-00166-WBS-KJN
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 himself and all others similarly situated,
                                                                                                                                              ORDER FOR CONTINUANCE OF
                                                                                   12                         Plaintiffs,                     PRETRIAL SCHEDULING CONFERENCE
REED SMITH LLP




                                                                                   13          vs.
                                                                                   14
                                                                                      MXD GROUP, INC., a California corporation;
                                                                                   15 RYDER SYSTEM, INC., a Florida Corporation;
                                                                                      and DOES 1 through 10, inclusive,
                                                                                   16
                                                                                                          Defendants.
                                                                                   17

                                                                                   18          Having considered the Joint Status Report filed by the parties on January 21, 2020 (Dkt. 17)
                                                                                   19 and for good cause appearing:

                                                                                   20          IT IS FURTHER ORDERED THAT the Scheduling Conference currently set for February
                                                                                   21 18, 2020 is continued until April 27, 2020 at 1:30 p.m. in Courtroom 5 (WBS), and will be taken

                                                                                   22 off calendar upon the filing of a motion for preliminary approval of the class action settlement. A

                                                                                   23 joint status report shall be filed no later than April 13, 2020.

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                   27

                                                                                   28
                                                                                        Case No.: 2:19-CV-00166-WBS-KJN                  –1–                 [PROPOSED] ORDER FOR
                                                                                        JOSEPH KIMBO v. MXD GROUP, INC.                                  CONTINUANCE OF PRETRIAL
                                                                                                                                                          SCHEDULING CONFERENCE
                                                                                    1

                                                                                    2            IT IS FURTHER ORDERED THAT this action shall be stayed in all respects until the

                                                                                    3 scheduling conference, or the hearing on the anticipated motion for preliminary approval, whichever

                                                                                    4 is earlier.

                                                                                    5            IT IS SO ORDERED.

                                                                                    6 Dated: January 21, 2020

                                                                                    7

                                                                                    8

                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 STIPULATED AS TO FORM:

                                                                                   12
REED SMITH LLP




                                                                                        DATED: January 21, 2020                                SCHNEIDER WALLACE COTTRELL
                                                                                   13
                                                                                                                                               KONECKY WOTKYNS
                                                                                   14

                                                                                   15                                                          By: /s/ Joshua Konecky1
                                                                                                                                               Joshua Konecky
                                                                                   16                                                          Attorneys for Plaintiffs
                                                                                   17
                                                                                        DATED: January 21, 2020                                REED SMITH LLP
                                                                                   18

                                                                                   19
                                                                                                                                               By: /s/ Mara D. Curtis
                                                                                   20                                                          Mara D. Curtis
                                                                                                                                               Attorneys for Ryder Last Mile Inc. (formerly known as
                                                                                   21                                                          MXD Group Inc.) and Ryder System, Inc.
                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26   1
                                                                                         Pursuant to Local Rule 5-4.3.4, the undersigned attests that all other signatories listed, and on whose behalf the filing is
                                                                                        submitted, concur in the filing’s content and have authorized the filing.
                                                                                   27

                                                                                   28
                                                                                        Case No.: 2:19-CV-00166-WBS-KJN                             – 2–                   [PROPOSED] ORDER FOR
                                                                                        JOSEPH KIMBO v. MXD GROUP, INC                                                 CONTINUANCE OF PRETRIAL
                                                                                                                                                                        SCHEDULING CONFERENCE
